Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Slosarczyk et al. (US 9,597,963) in view of Izawa (US 20210242712)
	With respect to claims 1 and 3 Slosarczyk teaches a power supply switching control system configured to switch a power supply for supplying power to a load (14) between a first power supply (13) and a second power supply (15) in a power 5supply system that includes the first power supply and the second power supply connected in parallel (see connection in Fig. 1 and 2 for example) to the load and wherein the first power supply, the second power supply, and the load are connected through a power supply path from a side of a power supply unit in an order (see ordering in Fig. 1 and 2) of the first power supply, the load, and the second power supply, the power supply switching control system comprising: 10a first switch (ES1) provided between a connection point of the first power supply and a connection point of the load in the power supply path and configured to cut off (open switch) a current flowing from a side of the second power supply to a side of the first power supply in an off state (switch open) of the first switch; a second switch (ES2) provided between a connection point of the 15second power supply and the connection point of the load in the power supply path and configured to cut off a current flowing from a side of the first power supply to a side of the second power supply in an off state (switch open) of the second switch; and a control unit  (see Fig. 3) configured to set the second switch in an on state when the second power supply is charged. Slosarczyk teaches the use of a switch however does not detail the makeup or detailed nature of the switch. Izawa teaches (paragraph 0033-34) the known use of MOSFET switches in power switching. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Slosarczyk to try MOSFETs as the switching elements as a known alternative for the benefit of high speed reliable power switching.
	With respect to claim 2 Izawa teaches wherein the first switch and the second switch are N-channel MOSFETs (paragraph 0034). Izawa further teaches a source of the first switch (Q2) is connected to the first power supply (12) and the power supply unit a source of the first switch and wherein a source of the first switch is connected to the first power supply (12) and the power supply unit, a drain of the first switch and a drain of the second switch are connected to 25each other (at P1) and connected to the load, and a source of the second switch and the second power supply are connected to each other (via L1 and P2). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Slosarczyk to include the use of configure the sources and drains as seen in Izawa for the benefit of insure power is reliably supplied to critical loads.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slosarczyk et al. (US 9,597,963) in view of Izawa (US 20210242712) in view of Ferre Fabregas (US 20220123547)
With respect to claim 4 Slosarczyk teaches the use of a switch unit however does not teach the connection of plural switch units. Ferre Fabregas teaches the known use a plurality of switch units (see four switches 118 or more) connected in parallel (Fig. 1) to the power supply path, wherein each of the plurality of switch units includes the first switch (118 connected next to 142) and the second switch (118 connected next to 134), and each of a plurality of loads is connected between the first switch and the second 5switch of each of the plurality of switch units. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Slosarczyk to try additional switch units for the benefit of selectively powering a plural load system. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 With respect to claims 5-6 Slosarczyk as modified above teaches a power supply switching control system however does not teach the further limitation of a plurality of third switches (Q3 Q 4) connected in series to the power supply path and 10arranged between the first switch and the second switch, wherein each of the third switches cuts off a bidirectional current flowing therethrough in an off state thereof; and wherein each of the plurality of loads is connected between the first switch and one of the third switches, between the second switch and another of the third switches, and 15between the third switches in the power supply path. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836